
	
		II
		112th CONGRESS
		1st Session
		S. 555
		IN THE SENATE OF THE UNITED STATES
		
			March 10, 2011
			Mr. Franken (for
			 himself, Mr. Harkin,
			 Mr. Kerry, Mrs.
			 Murray, Ms. Klobuchar,
			 Mr. Merkley, Mr. Durbin, Mr.
			 Lautenberg, Mr. Bennet,
			 Mr. Blumenthal, Mr. Udall of Colorado, Ms.
			 Mikulski, Mr. Leahy,
			 Mr. Sanders, Mr. Bingaman, Mr.
			 Whitehouse, Mr. Cardin,
			 Mrs. Boxer, Mrs. Gillibrand, Mr.
			 Menendez, Mr. Akaka,
			 Mr. Schumer, Mr. Wyden, Mr.
			 Begich, Mr. Casey,
			 Ms. Cantwell, Mr. Brown of Ohio, Mrs.
			 Shaheen, Mr. Reed, and
			 Mr. Coons) introduced the following bill;
			 which was read twice and referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		A BILL
		To end discrimination based on actual or perceived sexual
		  orientation or gender identity in public schools, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Student Non-Discrimination Act of
			 2011.
		2.Findings and
			 purposes
			(a)FindingsThe Congress finds the following:
				(1)Public school
			 students who are lesbian, gay, bisexual, or transgender (referred to in this
			 Act as LGBT), or are perceived to be LGBT, or who associate with
			 LGBT people, have been and are subjected to pervasive discrimination, including
			 harassment, bullying, intimidation, and violence, and have been deprived of
			 equal educational opportunities, in schools in every part of the Nation.
				(2)While
			 discrimination, including harassment, bullying, intimidation, and violence, of
			 any kind is harmful to students and to the education system, actions that
			 target students based on sexual orientation or gender identity represent a
			 distinct and especially severe problem.
				(3)Numerous social
			 science studies demonstrate that discrimination, including harassment,
			 bullying, intimidation, and violence, at school has contributed to high rates
			 of absenteeism, dropping out, adverse health consequences, and academic
			 underachievement, among LGBT youth.
				(4)When left
			 unchecked, discrimination, including harassment, bullying, intimidation, and
			 violence, in schools based on sexual orientation or gender identity can lead,
			 and has led, to life-threatening violence and to suicide.
				(5)Public school
			 students enjoy a variety of constitutional rights, including rights to equal
			 protection, privacy, and free expression, which are infringed when school
			 officials engage in or are indifferent to discrimination, including harassment,
			 bullying, intimidation, and violence, on the basis of sexual orientation or
			 gender identity.
				(6)While Federal statutory provisions
			 expressly address discrimination on the basis of race, color, sex, religion,
			 disability, and national origin, Federal civil rights statutes do not expressly
			 address discrimination on the basis of sexual orientation or gender identity.
			 As a result, students and parents have often had limited recourse to law for
			 remedies for discrimination on the basis of sexual orientation or gender
			 identity.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to ensure that all students have access to
			 public education in a safe environment free from discrimination, including
			 harassment, bullying, intimidation, and violence, on the basis of sexual
			 orientation or gender identity;
				(2)to provide a
			 comprehensive Federal prohibition of discrimination in public schools based on
			 actual or perceived sexual orientation or gender identity;
				(3)to provide
			 meaningful and effective remedies for discrimination in public schools based on
			 actual or perceived sexual orientation or gender identity;
				(4)to invoke congressional powers, including
			 the power to enforce the 14th Amendment to the Constitution and to provide for
			 the general welfare pursuant to section 8 of article I of the Constitution and
			 the power to make all laws necessary and proper for the execution of the
			 foregoing powers pursuant to section 8 of article I of the Constitution, in
			 order to prohibit discrimination in public schools on the basis of sexual
			 orientation or gender identity; and
				(5)to allow the
			 Department of Education to effectively combat discrimination based on sexual
			 orientation or gender identity in public schools, through regulation and
			 enforcement, as the Department has issued regulations under and enforced title
			 IX of the Education Amendments of 1972 and other nondiscrimination laws in a
			 manner that effectively addresses discrimination.
				3.Definitions and
			 rule
			(a)DefinitionsFor purposes of this Act:
				(1)Educational
			 agencyThe term educational agency means a local
			 educational agency, an educational service agency, and a State educational
			 agency, as those terms are defined in section 9101 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7801).
				(2)Gender
			 identityThe term gender identity means the
			 gender-related identity, appearance, or mannerisms or other gender-related
			 characteristics of an individual, with or without regard to the individual’s
			 designated sex at birth.
				(3)HarassmentThe term harassment means
			 conduct that is sufficiently severe, persistent, or pervasive to limit a
			 student's ability to participate in or benefit from a program or activity of a
			 public school or educational agency, or to create a hostile or abusive
			 educational environment at a program or activity of a public school or
			 educational agency, including acts of verbal, nonverbal, or physical
			 aggression, intimidation, or hostility, if such conduct is based on—
					(A)a student’s actual
			 or perceived sexual orientation or gender identity; or
					(B)the actual or perceived sexual orientation
			 or gender identity of a person with whom a student associates or has
			 associated.
					(4)Program or
			 activityThe terms program or activity and
			 program have the same meanings given such terms as applied under
			 section 606 of the Civil Rights Act of 1964 (42 U.S.C. 2000d–4a) to the
			 operations of public entities under paragraph (2)(B) of such section.
				(5)Public
			 schoolThe term public school means an elementary
			 school (as the term is defined in section 9101 of the Elementary and Secondary
			 Education Act of 1965) that is a public institution, and a secondary school (as
			 so defined) that is a public institution.
				(6)Sexual
			 orientationThe term sexual orientation means
			 homosexuality, heterosexuality, or bisexuality.
				(7)StudentThe term student means an
			 individual who is enrolled in a public school or who, regardless of official
			 enrollment status, attends classes or participates in the programs or
			 activities of a public school or educational agency.
				(b)RuleConsistent with Federal law, in this Act
			 the term includes means includes but is not limited
			 to.
			4.Prohibition
			 against discrimination
			(a)In
			 generalNo student shall, on the basis of actual or perceived
			 sexual orientation or gender identity of such individual or of a person with
			 whom the student associates or has associated, be excluded from participation
			 in, be denied the benefits of, or be subjected to discrimination under any
			 program or activity receiving Federal financial assistance.
			(b)HarassmentFor
			 purposes of this Act, discrimination includes harassment of a student on the
			 basis of actual or perceived sexual orientation or gender identity of such
			 student or of a person with whom the student associates or has
			 associated.
			(c)Retaliation
			 prohibited
				(1)ProhibitionNo
			 person shall be excluded from participation in, be denied the benefits of, or
			 be subjected to discrimination, retaliation, or reprisal under any program or
			 activity receiving Federal financial assistance based on the person's
			 opposition to conduct made unlawful by this Act.
				(2)DefinitionFor
			 purposes of this subsection, opposition to conduct made unlawful by this
			 Act includes—
					(A)opposition to
			 conduct reasonably believed to be made unlawful by this Act;
					(B)any formal or
			 informal report, whether oral or written, to any governmental entity, including
			 public schools and educational agencies and employees of the public schools or
			 educational agencies, regarding conduct made unlawful by this Act or reasonably
			 believed to be made unlawful by this Act;
					(C)participation in
			 any investigation, proceeding, or hearing related to conduct made unlawful by
			 this Act or reasonably believed to be made unlawful by this Act; and
					(D)assistance or
			 encouragement provided to any other person in the exercise or enjoyment of any
			 right granted or protected by this Act,
					if in the
			 course of that expression, the person involved does not purposefully provide
			 information known to be false to any public school or educational agency or
			 other governmental entity regarding conduct made unlawful, or reasonably
			 believed to be made unlawful, by this Act.5.Federal
			 administrative enforcement; report to congressional committees
			(a)RequirementsEach Federal department and agency which is
			 empowered to extend Federal financial assistance to any education program or
			 activity, by way of grant, loan, or contract other than a contract of insurance
			 or guaranty, is authorized and directed to effectuate the provisions of section
			 4 with respect to such program or activity by issuing rules, regulations, or
			 orders of general applicability which shall be consistent with achievement of
			 the objectives of the statute authorizing the financial assistance in
			 connection with which the action is taken. No such rule, regulation, or order
			 shall become effective unless and until approved by the President.
			(b)EnforcementCompliance with any requirement adopted
			 pursuant to this section may be effected—
				(1)by the termination
			 of or refusal to grant or to continue assistance under such program or activity
			 to any recipient as to whom there has been an express finding on the record,
			 after opportunity for hearing, of a failure to comply with such requirement,
			 but such termination or refusal shall be limited to the particular political
			 entity, or part thereof, or other recipient as to whom such a finding has been
			 made, and shall be limited in its effect to the particular program, or part
			 thereof, in which such noncompliance has been so found; or
				(2)by any other means
			 authorized by law,
				except that
			 no such action shall be taken until the department or agency concerned has
			 advised the appropriate person or persons of the failure to comply with the
			 requirement and has determined that compliance cannot be secured by voluntary
			 means.(c)ReportsIn
			 the case of any action terminating, or refusing to grant or continue,
			 assistance because of failure to comply with a requirement imposed pursuant to
			 this section, the head of the Federal department or agency shall file with the
			 committees of the House of Representatives and Senate having legislative
			 jurisdiction over the program or activity involved a full written report of the
			 circumstances and the grounds for such action. No such action shall become
			 effective until 30 days have elapsed after the filing of such report.
			6.Cause of
			 action
			(a)Cause of
			 actionSubject to subsection (c), an aggrieved individual may
			 bring an action in a court of competent jurisdiction, asserting a violation of
			 this Act. Aggrieved individuals may be awarded all appropriate relief,
			 including equitable relief, compensatory damages, and costs of the
			 action.
			(b)Rule of
			 constructionThis section shall not be construed to preclude an
			 aggrieved individual from obtaining remedies under any other provision of law
			 or to require such individual to exhaust any administrative complaint process
			 or notice of claim requirement before seeking redress under this
			 section.
			(c)Statute of
			 limitationsFor actions brought pursuant to this section, the
			 statute of limitations period shall be determined in accordance with section
			 1658(a) of title 28, United States Code. The tolling of any such limitations
			 period shall be determined in accordance with the law governing actions under
			 section 1979 of the Revised Statutes (42 U.S.C. 1983) in the State in which the
			 action is brought.
			7.State
			 immunity
			(a)State
			 immunityA State shall not be immune under the 11th Amendment to
			 the Constitution from suit in Federal court for a violation of this Act.
			(b)WaiverA
			 State’s receipt or use of Federal financial assistance for any program or
			 activity of a State shall constitute a waiver of sovereign immunity, under the
			 11th Amendment or otherwise, to a suit brought by an aggrieved individual for a
			 violation of section 4.
			(c)RemediesIn
			 a suit against a State for a violation of this Act, remedies (including
			 remedies both at law and in equity) are available for such a violation to the
			 same extent as such remedies are available for such a violation in the suit
			 against any public or private entity other than a State.
			8.Attorney’s
			 feesSection 722(b) of the
			 Revised Statutes (42 U.S.C. 1988(b)) is amended by inserting the Student
			 Non-Discrimination Act of 2011, after Religious Land Use and
			 Institutionalized Persons Act of 2000,.
		9.Effect on other
			 laws
			(a)Federal and
			 State nondiscrimination lawsNothing in this Act shall be construed to
			 preempt, invalidate, or limit rights, remedies, procedures, or legal standards
			 available to victims of discrimination or retaliation, under any other Federal
			 law or law of a State or political subdivision of a State, including title VI
			 of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.), title IX of the
			 Education Amendments of 1972 (20 U.S.C. 1681 et seq.), section 504 of the
			 Rehabilitation Act of 1973 (29 U.S.C. 794), the Americans with Disabilities Act
			 of 1990 (42 U.S.C. 12101 et seq.), or section 1979 of the Revised Statutes (42
			 U.S.C. 1983). The obligations imposed by this Act are in addition to those
			 imposed by title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.),
			 title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.), section
			 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794), the Americans with
			 Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), and section 1979 of the
			 Revised Statutes (42 U.S.C. 1983).
			(b)Free speech and
			 expression laws and religious student groupsNothing in this Act shall be construed to
			 alter legal standards regarding, or affect the rights available to individuals
			 or groups under, other Federal laws that establish protections for freedom of
			 speech and expression, such as legal standards and rights available to
			 religious and other student groups under the First Amendment and the Equal
			 Access Act (20 U.S.C. 4071 et seq.).
			10.
			 SeverabilityIf any provision
			 of this Act, or any application of such provision to any person or
			 circumstance, is held to be unconstitutional, the remainder of this Act, and
			 the application of the provision to any other person or circumstance shall not
			 be impacted.
		11.Effective
			 dateThis Act shall take
			 effect 60 days after the date of enactment of this Act and shall not apply to
			 conduct occurring before the effective date of this Act.
		
